Title: [Diary entry: 18 September 1786]
From: Washington, George
To: 

Monday 18th. Mercury at 62 in the Morning—70 at Noon and 71 at Night. Morning very rainy till about 9 Oclock altho the wind had got to No. Wt. Mr. Randolph, Lady & family and all the Gentlemen from Alexandria left this as soon as the weather cleared—the first on his return to Richmond. Rid to my Plantations at Muddy hole, Dogue run, & Ferry. Plows, & sowing Wheat and other grain, stopped at all the places. In the Neck one of the Womn. & 2 girls began to gather Pease on Friday last. Nearly half on the vines appearing to be ripe. Getting in the Fodder or rather spreading it at Muddy hole being wet that it might dry.